DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      KENNETH N. WOLINER, M.D.,
                             Appellant,

                                      v.

   STATE OF FLORIDA DEPARTMENT OF HEALTH and LOUISE R.
                   WILHITE-ST. LAURENT,
                         Appellees.

                               No. 4D20-629

                               [April 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2017-CA-
013398-XXXX-MB.

   Kenneth N. Woliner, M.D., Boca Raton, pro se.

  Sarah Young Hodges, Chief Appellate Counsel, Florida Department of
Health, Tallahassee, for appellees.

DAMOORGIAN, J.

   Kenneth N. Woliner, M.D., the prevailing party below, appeals the final
judgment and several interlocutory orders entered in his violation of public
records action against the State of Florida Department of Health and
Louise R. Wilhite-St. Laurent. Finding merit in the argument that the trial
court erred in denying Appellant’s motion for costs based on his failure to
comply with the notice requirement of section 284.30, Florida Statutes,
we reverse and remand for the court to award Appellant his costs. See
§ 284.30, Fla. Stat. (2017) (“A party to a suit in any court, to be entitled to
have his or her attorney’s fees paid by the state or any of its agencies,
must serve a copy of the pleading claiming the fees on the Department of
Financial Services . . . .” (emphasis added)); Johnson v. Jarvis, 107 So. 3d
428, 429–30 (Fla. 1st DCA 2012) (holding, albeit in the context of appellate
costs, that the prevailing party’s failure to comply with the notice
requirement of section 284.30 did not preclude the prevailing party from
recovering costs, reasoning that “[c]osts and attorney’s fees are not one
and the same”). We affirm on all other issues raised on appeal without
further comment.
  Affirmed in part, reversed in part, and remanded.

WARNER and MAY, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2